Citation Nr: 9923270	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  93-13 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for visual impairment.

2.  Entitlement to service connection for residuals of 
exposure to Agent Orange, to include liver disease.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased (compensable) rating for 
hiatal hernia.

5.  Entitlement to a permanent and total rating for pension 
purposes ("pension"). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1973, inclusive of service in Vietnam; his discharge 
certificate reflects that he also had two years and ten 
months of prior active service.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in August 1991, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  The appeal was 
last before the Board in May 1995, at which time it was 
remanded for further development.  Following two attempts, 
each of which was unavailing, by the VA Regional Office in 
Waco, Texas, to accomplish the development specified in the 
May 1995 remand, continued denials relative to each issue on 
appeal were reflected in a Supplemental Statement of the Case 
mailed to the veteran in February 1999 by the VA Regional 
Office in Waco, Texas.

Thereafter, the appeal was returned to the Board.

The first two issues listed on the title page will be 
addressed in the decision below.  The final three issues 
listed on the title page will be addressed in a remand 
appearing at the end of the decision.


FINDINGS OF FACT

1.  The veteran was prescribed glasses in service in response 
to refractive error.  

2.  The claim for service connection for residuals of 
exposure to Agent Orange, to include liver disease, is not 
plausible.  


CONCLUSIONS OF LAW

1.  Refractive error is not a disability within the meaning 
of applicable legislation providing for VA compensation 
benefits.  38 C.F.R. § 3.303(c) (1998); Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

2.  The claim for service connection for residuals of 
exposure to Agent Orange, to include liver disease, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Visual Impairment

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).

The veteran asserts that he has present visual impairment as 
a result of sustaining "trauma to the head" in service 
while stationed "in Vietnam".  In this regard, the 
veteran's vision is shown to have been unimpaired (i.e., 
20/20, bilaterally) when he was examined for service entrance 
purposes in October 1962.  While the veteran subsequently 
related having a history of head trauma when examined in July 
1963, this was prior to his deployment in Vietnam (and 
service medical records are otherwise negative for such 
trauma).  Thereafter, service medical evidence reflects that 
glasses ("spectacles") were prescribed for the veteran in 
April 1966.  When he was examined for service separation 
purposes in October 1973, his vision is recorded on the 
examination report as having been 20/25 and 20/20 in the 
right and left eyes, respectively.  

In considering the veteran's claim for service connection for 
visual impairment, the Board observes that the prescription 
for the glasses prescribed him in 1966 was predicated on his 
being "near", i.e., (presumably) nearsightedness.  Such 
condition, which implicates refractive error, is, in turn, 
known clinically as "myopia".  See Norris v. West, 11 Vet. 
App. 219, 220 (1998).  The record reflects that the veteran 
was wearing glasses as of 1993, and presumably he continues 
to do so to the present time.  However, although the veteran 
was apparently first given glasses in service in response to 
refractive error, the latter does not comprise a disability 
within the meaning of applicable legislation providing for VA 
compensation benefits.  See 38 C.F.R. § 3.303(c).  Further, 
there is no evidence of record documenting that the veteran 
presently has any other eye disability.  Given the foregoing, 
then, and inasmuch as the law rather than the evidence is 
dispositive of this aspect of the appeal, the veteran's claim 
for service connection for visual impairment is without legal 
merit and is, accordingly, denied.  See Sabonis, supra.


II.  Agent Orange Residuals, to include Liver Disease

The threshold question to be answered concerning the 
veteran's claim for service connection for residuals of 
exposure to Agent Orange, to include liver disease, is 
whether he has presented, relative to any claimed residual, 
evidence of a well grounded claim, that is, one which is 
plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  For the reasons set forth 
below, the Board finds that the veteran has not met his 
burden of submitting evidence to support a belief by a 
reasonable individual that his claim for service connection 
for residuals of exposure to Agent Orange, to include liver 
disease, is well grounded.

The veteran contends, in essence, that as a result of his 
having served in a number of areas in Vietnam where "all 
[the] vegetation was dead" due to having been "sprayed" 
with Agent Orange, he subsequently developed problems 
including liver disease.  Of direct bearing relative to this 
aspect of the veteran's appeal, the Board observes that a 
threshold requirement for service connection on the basis of 
exposure to Agent Orange (which exposure is conceded, given 
the veteran's service in Vietnam) is that any disability 
claimed be among those identified under the provisions of 
38 U.S.C.A. § 1116 (West 1991) and 38 C.F.R. §§ 3.307(a)(6) 
and 3.309(e) (1998), as subject to presumptive (though 
rebuttable) service connection.  However, the Board would 
emphasize that there is no evidence of record documenting 
that the veteran has any of the conditions included under the 
above-cited legislation (which makes no reference to liver 
disease in any event) as being potentially related to 
exposure to Agent Orange.  Under these circumstances, a 
plausible claim for service connection for residuals of 
exposure to Agent Orange, to include liver disease, is not 
presented.  Accordingly, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).  

In addition, although the Board has considered and disposed 
of the veteran's immediately above-addressed claim for 
service connection on a ground different from that of the RO, 
the veteran has not been prejudiced by the Board's decision.  
This is because, in assuming that this claim was well 
grounded, the RO accorded the veteran greater consideration 
than such claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
this claim is well grounded would be pointless and, in light 
of the law cited above, would not result in a determination 
favorable to the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. 
Reg. 49, 747 (1992).  

Finally, as pertinent to the veteran's claim for service 
connection for residuals of exposure to Agent Orange, to 
include liver disease, the Board is of the opinion that its 
discussion above bearing on the same is sufficient to inform 
the veteran of the elements necessary to complete his 
application for a claim for service connection relative to 
the same.  See Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for visual impairment is denied.

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for residuals of exposure 
to Agent Orange, to include liver disease, is denied.


REMAND

The Board observes that, subsequent to its May 1995 remand, 
the veteran, in February 1998, notified the RO that he had 
relocated to Memphis, Tennessee.  Shortly thereafter, the 
record reflects that the veteran's file was transferred to 
the VA Regional Office in Waco, Texas.  Apparently in an 
effort to implement the development specified by the Board in 
the May 1995 remand, the Waco Regional Office scheduled the 
veteran to undergo pertinent VA examinations, for which he 
failed to report, in July 1998 and again in December 1998 at 
the VA Medical Center in Amarillo, Texas.  The record 
reflects that, thereafter, in February 1999, the Waco 
Regional Office learned that the veteran had moved to Corpus 
Christi, Texas.  Three months later, in May 1999, the record 
reflects that the veteran's file was transferred from the 
Waco Regional Office to the RO (i.e., VA Regional Office in 
Houston, Texas).  In what may have constituted "good cause" 
on the veteran's behalf in accordance with 38 C.F.R. § 3.655 
(1998), he may have declined to report for the scheduled VA 
examinations in Texas owing to the travel distance involved 
from his residence (at that time) in Tennessee.  In any 
event, the Board notes that, after the veteran's file was 
transferred in May 1999 to the RO, no attempt to schedule him 
for any of the VA examinations (two of which are no longer 
indicated in view of the Board's decision hereinabove) 
directed in the 1995 Board remand was undertaken.  Further 
development to accomplish several yet as needed VA 
examinations, specified in greater detail below, is, 
therefore, set forth below.

Concerning the veteran's claim for service connection for 
tinnitus, he asserts that he has the same due to "heavy 
machinery" noise to which he was exposed in service.  The 
Board further notes that although service connection has been 
established for left ear hearing loss, it is uncertain 
whether such hearing loss is sensorineural ( a possible 
etiology for tinnitus) in nature.  The report of the 
veteran's examination by VA in June 1991 indicates that, at 
least as of that time, the veteran had tinnitus.  However, 
the Board is of the view that additional examination by VA 
bearing on the etiology of any presently ascertained tinnitus 
should be accomplished before any related appellate 
disposition ensues.  Further development to accomplish the 
same is, therefore, specified below.  

Concerning the veteran's claim for an increased rating for 
hiatal hernia, the Board observes that the veteran has not 
been formally examined by VA in response to such disability 
in many years.  The Board is, therefore, of the view that 
such examination should be accomplished before a related 
appellate decision is made.  Further development relative to 
the same is, accordingly, specified below.

As to his claim for pension, the veteran contends, in 
substance, that the collective impairment occasioned by his 
several disabilities renders him unable to secure or maintain 
substantially gainful employment.  The Board notes, in 
passing, that all of the veteran's presently shown 
disabilities are of a physical nature.  In any event, the 
Board is of the view that an updated general medical 
examination bearing on the severity of the same would be 
helpful before any necessary appellate resolution of the 
veteran's claim for pension is made.

Finally, the Board notes that, in an item of correspondence 
from the veteran dated in March 1999, he asserted a claim for 
an increased rating for his service-connected left ear 
hearing loss.  Further development pertaining to such claim 
is, accordingly, specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request him to identify any VA Medical 
Centers and/or VA Outpatient Clinics at 
which he has received treatment, relative 
to any of the final three issues listed 
on the title page, since April 1995.  He 
should also be requested to specify the 
date(s) of treatment, name and address 
relative to any care rendered him at any 
time by any non-VA health care provider, 
with respect to any of the final three 
issues listed on the title page.  Then, 
in light of the veteran's response (if 
any) to the foregoing inquiry and after 
procuring any necessary authorization, 
the RO should take appropriate action to 
acquire any indicated clinical reports.

2.  Thereafter, the RO should arrange for 
the veteran to undergo the following VA 
examinations:

(a.) A VA examination by a specialist in 
gastrointestinal diseases, if available, 
to determine the present severity of the 
veteran's service-connected hiatal 
hernia.  Any special diagnostic studies 
deemed necessary should be performed, and 
the claims folder should be made 
available to the examiner for review 
prior to the examination.  

(b.)  A VA examination, to include an 
audiogram, by a specialist in diseases of 
the ear, nose and throat, if available, 
to determine (1) whether previously 
ascertained hearing loss in the veteran's 
left ear is sensorineural in nature; and 
(2) whether the veteran presently has 
tinnitus.  If the veteran is found to 
have tinnitus, the examiner should, after 
reviewing the record, offer an opinion as 
to whether it is at least as likely as 
not traceable to exposure to 'heavy 
machinery' noise in service and/or 
associable with any ascertained 
sensorineural hearing loss in his left 
ear.  Any special diagnostic studies (in 
addition to an audiogram) deemed 
necessary should be performed, and the 
claims folder must be made available to 
the examiner for review prior to the 
examination.  

(c.)  A VA general medical examination to 
determine the present severity of the 
veteran's several nonservice-connected 
disabilities.  Any special diagnostic 
studies deemed necessary should be 
performed, and the claims folder should 
be made available to the examiner for 
review prior to the examination.  

3.  The RO should then review the reports 
pertaining to each VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
each examination is in compliance with 
the Board's respective examination 
instructions.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
adjudicate the veteran's above-cited 
recently asserted claim for an increased 
rating for left ear hearing loss; and 
readjudicate the final three issues 
listed on the title page.  In 
readjudicating the veteran's claim for 
pension, the RO should give appropriate 
consideration to the provisions of 
38 U.S.C.A. § 1502(a)(1) (West 1991) and  
38 C.F.R. §§ 3.321(b)(2), 4.15 and 4.17 
(1998).  

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, to include the RO's disposition 
of the above-addressed claim for an 
increased rating for left ear hearing 
loss, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case which 
includes a discussion of the average 
person standard and unemployability 
standard by which a permanent and total 
disability rating for pension purposes 
may be assigned.  The veteran should also 
be provided appropriate notice of the 
requirements to perfect an appeal with 
respect to any issue(s) addressed therein 
which does not appear on the title page 
of this decision. 

Thereafter the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals




 

